Case 19-10763-KHK        Doc 45    Filed 05/03/19 Entered 05/03/19 14:01:30               Desc Main
                                   Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT

                                             FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                    Chapter 13
     ELIZABETH COREY HART
                                                    Case No. 19-10763-KHK

                            Debtor

       TRUSTEE’S RESPONSE AND REPORT TO ORDER SETTING HEARING

     Thomas P. Gorman, Chapter 13 Trustee, responds to the Court’s Order Setting Hearing
     (Docket No. 40) by reporting as follows:

            1. Debtor has not filed Plan or Schedules in this case.
            2. Debtor did appear at the Section 341 Meeting of Creditors scheduled for April 16,
               2019.
            3. No tax returns or wage statements/pay advices have been received from Debtor.
            4. No Plan payment of any kind has been received from or on behalf of Debtor.
            5. Trustee notes Debtor has five prior bankruptcy filings:
                   a. Chapter 7 Case Number 90-13315-DOT was filed on December 14, 1990
                       and was discharged on April 3, 1991.
                   b. Chapter 13 Case Number 97-16153-MVB was filed on June 9, 2015 and
                       was dismissed on Trustee’s Motion to Dismiss on August 18, 1998.
                   c. Chapter 7 Case Number 15-11992-RGM was filed on June 9, 2015 and
                       was discharged on September 16, 2015.
                   d. Chapter 13 Case Number 16-11811-RGM was filed on May 24, 2016 and
                       was dismissed on Trustee’s Motion to Dismiss for good faith on August
                       25, 2016.
                   e. Chapter 13 Case Number 18-11983-BFK was filed on June 5, 2018 and
                       was dismissed on Debtor’s Voluntary Motion to Dismiss on August 15,
                       2018.
            6. Given that no Plan or Schedules have yet been filed in this latest (sixth) filing,
               Trustee suggests that any dismissal be with prejudice.

     Date: _May 3, 2019______                               ___/s/ Thomas P. Gorman_____
                                                            Thomas P. Gorman
                                                            Chapter 13 Trustee
                                                            300 N. Washington Street, #400
                                                            Alexandria, VA 22314
                                                            (703) 836-2226
                                                            VSB 26421
Case 19-10763-KHK       Doc 45    Filed 05/03/19 Entered 05/03/19 14:01:30               Desc Main
                                 Document      Page 2 of 2
     Trustee’s Response to Motion for Authority to Modify Loan
     Elizabeth Corey Hart, Case # 19-10763-KHK


                                   CERTIFICATE OF SERVICE
     I hereby certify that I have served a true copy of the foregoing via first class mail,
     postage prepaid to the following, this 3rd day of May, 2019.


     Elizabeth Corey Hart
     Chapter 13 Debtor
     1991 Brook Farm Court
     Woodbridge, VA 22192


                                                            __/s/ Thomas P. Gorman______
                                                            Thomas P. Gorman
